Title: To James Madison from George Washington, 22 [March] 1789
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon, May [March] 22d. 1789
Your favors of the 5th. & 8th. came duly to hand; the first from Baltimore, the latter from Philda. The design of this is merely to acknowledge the receipt of them, and to forward the enclosed; but I will add, as I have my pen in my hand, that Col. Bland, after having lain a week with the Gent at Gunston, after having been shipwrecked & land-wrecked, mired, fatigued with walking, &c. &c. arrived here on Saturday afternoon, and left us yesterday, probably to encounter new disasters in the stage to Newyork. But as he is hastening to get there, he may arrive before this tale of his misfortunes, & will be able and willing to give them in detail himself. I am, &c
Geo Washington
